Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
This Office Action is in response to the application 16/665,081 filed on October 28th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-10 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1 and 6; claims 1 and 6 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
“provid[ing] one or more docking stations,” “stor[ing] a user permission database,” “search[ing] for a user identity corresponding to the user identification information,” and “controll[ing] the docking station” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., one or more devices, one or more docking stations).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing/storing/searching/controlling) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Controlling the docking station to assign the permission to the user device and to authorize the user device to use network resources corresponding to the permission of the user identity is conventional, well know routing in view of Berkeeimer memo here. 
Regarding claims 2-5 and 7-10 ; claims 2-5 and 7-10 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginter et al. (Ginter), U.S. Patent Number 7,095,854.
Regarding claim 1; Ginter discloses a user permission management system (col. 4, lines 20-67; virtual distribution environment (VDE) can be used to protect rights of parties who create electronic content such as records, games, movies, newspapers, electronic books and reference materials, personal electronic mail, and confidential records and communications; VDE is a cost-effective and efficient rights protection solution that provides a unified, consistent system for securing and managing transaction processing.), which is suitable for assigning permission to one or more user devices (col. 162, lines 24-28; the end user’s electronic appliance sends an administrative object to the clearinghouse requesting budget and other permission allowing access.), the user permission management system comprising:
one or more docking stations, wherein the docking station is connected to the user device and configured to transmit user identification information from the user device (col. 184, lines 63-6; col. 236, lines 25-56; the transfer could occur by using two cards at the same portable appliance docking station; i.e., a credit transaction workstation and currency transfer application software which allows securely debiting one portable appliance and “crediting” another portable application (e.g., debiting from one application can occur upon issuing a corresponding credit and currency to the other application; determine the identification of the object to be opened and the identification of the user that has requested the object to be opened.); and
a management information device connected to the one or more docking stations, and configured to store a user permission database (col. 230, lines 26-30; store at least a portion of permission and key information securely within tamper resistant portable housing a non-volatile memory/database.) and search for a user identity corresponding to the user identification information of the user device (col. 243, lines 63-67; the agent software starts and reads its parameters out of container, then starts searching the database and obtain hits in the database; the list of hits is written to container along with a completed control set that specifies the granularity of each item and that each item costs.) and permission of the user identity in the user permission database to control the docking station to assign the permission to the user device (col. 128, lines 21-24; the permission records for an object includes key block which stores decryption keys for accessing the content of the encrypted content stored within the object.) and to authorize the user device to use network resources corresponding to the permission of the user identity (col. 56, lines 23-28; grant specific individuals or classes of content users “permissions” to use certain content.).
Regarding claim 2; Ginter discloses the user permission management system of claim 1, wherein the management information device determines the permission of the user device according to the user identification information of the user device and docking identification information of the docking station (col. 133, lines 33-36; enforcing permissions and other security functions; contained administrative objects use to install necessary permission records and budget information to the end user’s electronic appliance.).
Regarding claim 3; Ginter discloses the user pe1mission management system of claim 1, further comprising: a first network switch connected between the management information device and at least one of the docking stations (col. 155, lines 14-15; inform object switch to ship the administrative object to the intended recipient.); wherein the first network switch is configured to allow the network resources to be transmitted between the management information device and the at least one docking station through a network (col. 36, lines 44-47; high speed telecommunication switching means that uses for secure communications between a clearinghouse and other VDE pathway participants.).
Regarding claim 4; Ginter discloses the user permission management system of claim 3, further comprising: a second network switch connected between the first network switch and the other docking stations (col. 81, lines 43-44; object switch manages construction, deconstruction and other manipulation of VDE objects.); wherein the first network switch and the second network switch are configured to allow the network resources to be transmitted between the management information device and the other docking stations (col. 81, lines 48-50; allow ROS communicating directly with a user without having a pass information to be communicated through applications).
Regarding claim 5; Ginter discloses the user permission management system of claim 1, wherein the user identification information includes an IP address or a MAC address of the user device (col. 288, lines 46-50; the network address where the content may be located.).
Regarding claims 6-10; Claims 6-10 are directed to user permission management method which have similar scope as claims 1-5. Therefore, claims 6-10 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KHOI V LE/
Primary Examiner, Art Unit 2436